        Case 3:20-cv-03005-RS Document 50 Filed 05/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11    STATE OF CALIFORNIA, et al.,                                       No. 3:20-cv-03005-RS
12                                               Plaintiffs,            [PROPOSED] ORDER
13            v.
14    ANDREW R. WHEELER, as Administrator of the
      U.S. Environmental Protection Agency, et al.,            Judge: Honorable Richard Seeborg
15
                                               Defendants,
16
      and
17
      CHANTELL and MICHAEL SACKETT,
18
                            Proposed Defendant-Intervenors.
19

20

21

22

23

24

25

26

27

28
     [Proposed] Order
     No. 3:20-cv-03005-RS
        Case 3:20-cv-03005-RS Document 50 Filed 05/21/20 Page 2 of 2



 1          Having considered Chantell and Michael Sacketts’ (“the Sacketts”) Motion to Intervene,
 2   and the documents filed in this case,
 3          IT IS HEREBY ORDERED that the Motion is GRANTED and the Sacketts may participate
 4   as Defendant-Intervenors.
 5          IT IS FURTHER ORDERED that the Sacketts’ Proposed Answer is deemed filed as of the
 6   date of this Order.
 7          IT IS FURTHER ORDERED that the Sacketts’ Proposed Opposition to Motion for
 8   Preliminary Injunction or Stay is deemed filed as of the date of this Order.
 9          DATED this _____ day of _________, 2020.
10

11                                                        _________________________________
                                                          Honorable Richard Seeborg
12                                                        United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Order
     No. 3:20-cv-03005-RS                            2
